



Exhibit 10.23


AMENDMENT TO THE GENERAL DYNAMICS CORPORATION
SUPPLEMENTAL RETIREMENT PLAN


Pursuant to the provisions of Section 6.01 of the General Dynamics Corporation
Supplemental Retirement Plan (the “Plan”), the Plan shall be amended as follows:


1.
Effective January 1, 2016, Section 5.03 of the Plan shall be amended by
replacing the second paragraph with the following:



“The preceding paragraph shall not apply to any domestic relations order as
defined in Code Section 414(p)(1)(B). If a domestic relations order is submitted
to the Corporation that is intended to divide a Participant’s benefit between
the Participant and an alternate payee, such order shall be applied by the
Corporation if it (1) is a shared interest domestic relations order, (2) clearly
specifies the manner for determining the alternate payee’s share of the
Participant’s benefit and (3) it does not require the Corporation to provide to
the alternate payee a benefit that is not otherwise provided or available under
the Plan. The Corporation may adopt rules, policies and procedures regarding the
administration of domestic relations orders similar to those rules, policies and
procedures used for applicable Defined Benefit Plans.”




